Citation Nr: 1236390	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  08-34 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for Guillain-Barre syndrome.    

2.  Entitlement to service connection for a lung disability secondary to asbestos exposure.  

3.  Entitlement to service connection for chronic myeloid leukemia secondary to radiation exposure.  


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION


The Veteran had a period of active duty for training (ACDUTRA) from June 1959 to December 1959.  He subsequently served in the Hawaiian Army National Guard with numerous periods of ACDUTRA until November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2007 and June 2010 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Honolulu, Hawaii.                 

In July 2011, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims folder.  

In October 2011, the Board remanded this case for additional development.  In regard to the issues of entitlement to service connection for Guillain-Barre syndrome and a lung disability, the purposes of this remand have been met and the case is ready for appellate consideration.  

With respect to the issue of entitlement to service connection for chronic myeloid leukemia (CML) secondary to radiation exposure, for the reasons explained below, it is again necessary to return this case to the RO for further development.  This appeal is remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical evidence of record does not show Guillain-Barre syndrome during any period of ACDUTRA or for many years thereafter; there is a preponderance of evidence against a nexus between the current diagnosis of Guillain-Barre syndrome and any period of ACDUTRA.   

2.  There is no competent medical evidence of record showing a current diagnosis of asbestosis.  

3.  The medical evidence of record does not show chronic obstructive pulmonary disorder (COPD) or restrictive lung disease during any period of ACDUTRA or for many years thereafter; there is a preponderance of evidence against a nexus between current diagnoses of COPD and restrictive lung disease and any period of ACDUTRA.   


CONCLUSIONS OF LAW

1.  Service connection for Guillain-Barre syndrome is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.316 (2011).

2.  Service connection for a lung disability, to include COPD and restrictive lung disease, secondary to asbestos exposure is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.316 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letters dated in August 2007, December 2008, April 2009, and April 2010 that were sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in August 2007, December 2008, April 2009, and April 2010 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the December 2008 and April 2010 letters also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  In regard to the Veteran's claim for service connection for a lung disability, written notice was provided in August 2007, prior to the appealed from rating decision, along with the subsequent notice provided in December 2008, April 2009, and April 2010, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in April 2009, December 2009, February 2011, and June 2012 supplemental statements of the case (SSOC's) and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

With respect to the Veteran's claim for service connection for Guillain-Barre syndrome, VA did provide such notice to the Veteran prior to the June 2010 decision that is the subject of this appeal in its December 2008, April 2009, and April 2010 letters.  In addition, with respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letters from RO, dated in December 2008 and April 2010), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.  

The Board also notes that the type of evidence needed to support the Veteran's claims was discussed during the July 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims  by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  In this regard, the Veteran's service treatment records are sparse and only consist of a small number of documents which include the Veteran's separation examination, dated in November 1959.  According to the National Personnel Records Center (NPRC), no other service treatment records are available and are presumed destroyed in a fire at the NPRC in 1973.  Thus, further efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received VA examinations in November 2011 which were thorough in nature and adequate for the purposes of deciding these claims.  In the November 2011 VA examination report that was pertinent to autoimmune diseases, the examiner concluded that the Veteran's currently diagnosed Guillain-Barre syndrome was not related to any of his periods of ACDUTRA.  The opinion was supported by an adequate rationale and is deemed sufficient for the purpose of this adjudication.  In addition, in the November 2011 VA examination report that was pertinent to respiratory disorders, the examiner noted that there was no current diagnosis of asbestosis, including no current radiographic evidence of asbestosis.  In addition, the examiner concluded that the Veteran's currently diagnosed COPD and restrictive lung disease were not related to his periods of ACDUTRA.  The opinion was supported by an adequate rationale and is deemed sufficient for the purpose of this adjudication.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra. 

II. Pertinent Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

ACDUTRA is full-time duty in the Armed Forces performed by the National Guard for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2011).  INACDUTRA is duty other than full-time duty prescribed for the National Guard.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011).

Presumptive service connection is warranted for organic diseases of the nervous system manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection, there must be competent and credible evidence of three things: (1) a current disability; (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).           

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

III. Factual Background

The Veteran's service records show that he had a period of ACDUTRA from June 29, 1959 to December 18, 1959.  In addition, the Veteran subsequently served in the Hawaiian Army National Guard until November 1969.  While he was in the Army National Guard, he had multiple periods of active duty or ACDUTRA.     

The Veteran submitted a Notification of Personnel Action which shows that in November 1969, he resigned from the Hawaii Army National Guard.  The reason for his resignation was that there was a phasing out of the Nike Hercules Missile Sites in Hawaii.  According to the notification, the Veteran's position was as an Engineer Missile Equipment Specialist.   

The Veteran's service treatment records are sparse and only consist of a small number of documents which include the Veteran's separation examination, dated in November 1959.  According to the NPRC, no other service treatment records are available and are presumed destroyed in a fire at the NPRC in 1973.   

The November 1959 separation examination shows that at that time, the Veteran had a chest x-ray taken which was reported to be negative.  The Veteran's lungs and chest, and upper and lower extremities were clinically evaluated as "normal."  He was clinically evaluated as "normal" for neurological purposes.  

Private medical records, dated from June 1988 to December 2006, reflect that in June 1988, the Veteran had a chest x-ray taken.  The impression was that there was slight pleural thickening along the lateral chest wall but otherwise the examination was normal.  

The private medical records include a letter from G.L.D., M.D., dated in June 1988.  In the letter, Dr. D. stated that he had recently seen the Veteran for a pulmonary evaluation.  The Veteran had complaints of shortness of breath.  He noted that he had never smoked cigarettes.  Dr. D. indicated that the Veteran had a large history of asbestos exposure.  He had worked for Hawaiian Electric for approximately 18 years.  In the first seven years, he removed insulation from cables underground which were made out of asbestos.  He also did some insulation work and wrapping of those cables, again using asbestos.  Only recently was the Veteran protected from the asbestos particles during work.  Dr. D. reported that he reviewed the aforementioned June 1988 x-ray report.  He noted that it showed bilateral pleural thickening which suggested asbestos pleural disease.  The pertinent diagnosis was asbestos pleural disease secondary to asbestos exposure.      

In September 1992, the Veteran had a chest x-ray taken.  The diagnoses were the following: (1) no acute cardiopulmonary abnormalities, (2) mild cardiomegaly with no evidence of congestive heart failure (CHF), and (3) minimal non-specific pleural thickening of the lateral upper chest walls, bilaterally.  

The Veteran had additional chest x-rays taken in November 1993 and January 1995.  At the time of the November 1993 x-ray, he had complaints of a chronic cough.  It was noted that the Veteran was obese.  The x-ray was interpreted as showing cardiomegaly without congestion, no infiltrates, and no pleural effusions.  The January 1995 chest x-ray was reported to show cardiomegaly without evidence of pulmonary congestion or active infiltrate.  

In November 2000, the Veteran was hospitalized for four days.  The reason for the hospitalization was listed as "Guillain-Barre with restrictive lung disease."  It was noted that approximately two weeks prior to admission, the Veteran developed an upper respiratory infection.  After the infection resolved, he became weak in his lower extremities and then his upper extremities.  There was no specific trauma.  The Veteran's physician believed that he had an ascending paralysis of Guillain-Barre.  Upon his discharge, the pertinent diagnosis was ascending paralysis of Guillain-Barre.         

In February 2002, the Veteran had a chest x-ray taken.  The diagnoses were the following: (1) no active disease of the chest, (2) cardiomegaly and arteriosclerotic vessel disease (ASVD), and (3) no radiographic findings suggestive of asbestosis.  

In July 2003, the Veteran had another chest x-ray taken.  The diagnoses were of no acute abnormalities of the chest; questionable mild COPD; and cardiomegaly and ASVD.  

In October 2004, the Veteran had an additional chest x-ray taken.  The x-ray was reported as showing mild to moderate cardiomegaly.  There were no radiographic findings to suggest asbestosis.  The diagnoses were the following: (1) no acute disease of the chest, (2) no evidence of asbestosis; no masses of the chest either, and (3) cardiomegaly, ASVD, and possible mild COPD.     

The private medical records also reflect that in December 2006, it was noted that the Veteran had a fairly uneventful year with no shortness of breath or dyspnea.  Upon physical examination of the Veteran's chest, it was completely clear although breath sounds were diminished.  Spirometry showed persistent severe restrictive lung disease secondary to obesity and the previously diagnosed Guillain-Barre.  

In August 2007, the Veteran filed claims for service connection for a lung condition secondary to asbestos exposure and Guillain-Barre syndrome.

In a statement from the Veteran, dated in September 2007, he stated that in 1962, while he was in the Hawaiian Army National Guard, he worked at missile sites where he was exposed to asbestos.  According to the Veteran, he had to work with cables which were wrapped with asbestos fire proofing.  The Veteran contended that his in-service asbestos exposure caused him to develop a lung disability years later.     

In a private medical statement from Dr. G.L.D., dated in September 2007, Dr. D. stated that the Veteran had experienced significant asbestos exposure in the past.  He noted that he saw the Veteran on an annual basis for his asbestos exposure.  

In a private medical statement from S.J.B., M.D., dated in September 2007, Dr. B. stated that the Veteran was under his care while he was being treated at the Queen's Medical Center from November 2000 to March 2001.  In March 2001, the Veteran was transferred to the Rehabilitation Hospital of the Pacific.  According to Dr. B., the diagnosis for the Veteran's hospitalization was Guillain-Barre syndrome.  

In a lay statement from Mr. S.D., received in May 2010, he stated that he had worked with the Veteran from 1960 to 1970 at the Nike Hercules Missile Site.  According to Mr. D., while working at the site, they were exposed to asbestos wrapping.  He indicated that the Veteran later developed asbestosis.  

In July 2011, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  At that time, the Veteran testified that prior to his diagnosis of Guillain-Barre syndrome, he did not experience any symptomatology of the disorder.  He indicated that in approximately 1989, he started to experience coughing and shortness of breath.  The Veteran noted that he was then diagnosed with lung disease.    

Pursuant to the October 2011 remand, the Veteran underwent VA examinations for autoimmune diseases and respiratory disorders in November 2011.  In the VA examination for autoimmune diseases, the examiner stated that he had reviewed the Veteran's claims file.  In 2000, the Veteran was diagnosed with Guillain-Barre syndrome.  At the time of his diagnosis, the Veteran had experienced a spontaneous occurrence of Guillain-Barre syndrome.  Following the physical examination and a review of the Veteran's claims file, the examiner opined that the Veteran's Guillain-Barre syndrome was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's military service, to include any in-service injury, event, or illness.  The examiner stated that the Veteran's Guillain-Barre syndrome was caused by an infection or immunization which occurred one to three weeks preceding the onset of the Guillain-Barre syndrome.       

In the VA examination report for respiratory disorders, the examiner stated that he had reviewed the Veteran's claims file.  In 1989, the Veteran was diagnosed with restrictive lung disease.  Specifically, the examiner indicated that the Veteran was diagnosed with pleural asbestosis, although the diagnosis was not confirmed.  According to the examiner, the Veteran had been exposed to asbestos from the rails at the Nike Hercules Missile Site where he had worked for 12 years.  The examiner further reported that in 2008, the Veteran was diagnosed with COPD.  He noted that a review of a November 2011 x-ray report showed that the Veteran had stable cardiomegaly with no pleural effusion.  In addition, a December 2008 x-ray report was interpreted as showing no radiographic evidence of asbestosis.  There were no masses of the chest.  Cardiomegaly and COPD were not significantly changed compared to a November 2007 x-ray report.  

Following the physical examination and a review of the Veteran's claims file, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's claimed asbestosis or his COPD or restrictive lung disease were incurred in or caused by his military service, to include any in-service injury, event, or illness.  The examiner stated that pleural asbestosis had been diagnosed by the Veteran's pulmonologist without any x-ray findings and was not noted in his last evaluation by Dr. G.D., dated in November 2011.  The examiner recognized that the rails at the Nike Hercules Missile Site had asbestos and that the launcher sites that held the weapons were also contaminated by asbestos wall panels.  However, the examiner indicated that COPD was not caused by asbestos and not linked to any military service.  The examiner noted that the Veteran's restrictive lung disease was of unknown etiology.  According to the examiner, it was possible that it was caused by the Veteran's Guillain-Barre syndrome but that was unlikely due to lack of weakness of the trunk.         

IV. Analysis

The Veteran's service treatment records are sparse and only consist of a small number of documents which include the Veteran's separation examination, dated in November 1959.  According to the NPRC, no other service treatment records are available and are presumed destroyed in a fire at the NPRC in 1973.  As such, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule in cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when the veteran's medical records have been lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

A. Guillain-Barre Syndrome

Based on a thorough review of the record, the Board finds that there is a preponderance of evidence against the Veteran's claim for service connection for Guillain-Barre syndrome.  

The Veteran's November 1959 separation examination report is negative for any complaints or findings of Guillain-Barre syndrome.  The Veteran's upper and lower extremities were clinically evaluated as "normal."  In addition, he was clinically evaluated as "normal" for neurological purposes.  

The first evidence of record of a diagnosis of Guillain-Barre syndrome is in November 2000, approximately 31 years after the Veteran's discharge.  Private medical records show that in November 2000, the Veteran was hospitalized with ascending paralysis of Guillain-Barre syndrome.  With respect to negative evidence, the Court has held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years is a significant factor.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board recognizes that the Veteran has a current diagnosis of Guillain-Barre syndrome.  However, there is no competent medical evidence of record of a nexus between the Veteran's currently diagnosed Guillain-Barre syndrome and his periods of ACDUTRA.  The Board observes that the only competent medical opinion that addresses the contended causal relationship, the VA clinician who examined the Veteran in November 2011, weighs against the claim.  In the November 2011 VA examination report, the examiner opined that the Veteran's currently diagnosed Guillain-Barre syndrome was not related to any of his periods of ACDUTRA.  The examiner noted that the Veteran's Guillain-Barre syndrome was caused by an infection or immunization which occurred one to three weeks preceding the onset of the Guillain-Barre syndrome.  This opinion opposes, rather than supports, the claim.

The Board acknowledges the Veteran's belief that his Guillain-Barre syndrome is related to his periods of ACDUTRA.  However, the Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating the currently diagnosed Guillain-Barre syndrome to a period of ACDUTRA, the Board finds that the etiology of the Veteran's Guillain-Barre syndrome is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.

The Veteran is certainly competent to testify as to symptoms such as weakness in his upper and lower extremities, which is non-medical in nature; however, he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities (e.g., rheumatic fever) are not conditions capable of lay diagnosis).  No medical evidence of record relates the Veteran's currently diagnosed Guillain-Barre syndrome to service.  Rather, the medical evidence of record shows that the Veteran's Guillain-Barre syndrome was due to an infection or immunization which occurred only one to three weeks prior to the onset of the syndrome.  In addition, the Veteran has not alleged continuation of symptomatology from service.  Rather, he has reported that he did not experience any symptomatology related to the Guillain-Barre syndrome prior to the actual diagnosis.    

In view of the foregoing, the Board concludes that there is a preponderance of evidence against the Veteran's claim for service connection for Guillain-Barre syndrome.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Lung Disability

Based on a thorough review of the record, the Board finds that there is a preponderance of evidence against the Veteran's claim for service connection for a lung disability, to include COPD and restrictive lung disease, secondary to asbestos exposure.  

In this case, the Veteran contends that during his numerous periods of ACDUTRA, he was exposed to asbestos while working at the Nike Hercules Missile Site.  He maintains that due to his in-service asbestos exposure, he developed a lung disability.

As to asbestos-related diseases, the Board notes there are no laws or regulations specifically dealing with asbestos and service connection.  However, the VA Adjudication Procedure Manual, M21-1 (M21-1), and opinions of the Court and VA General Counsel provide guidance in adjudicating these claims.

In McGinty v. Brown, 4 Vet. App. 428, 432 (1993), the Court observed that there has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations.  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), that provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI. (This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 notes that inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, military equipment, etc.  Exposure to any simple type of asbestos is unusual except in mines and mills where the raw materials are produced.  The latent period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  "Asbestosis is pneumoconiosis due to asbestos particles; pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles."  McGinty, 4 Vet. App. at 429.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs may include dyspnea on exertion and end-respiratory rales over the lower lobes.  Clubbing of the fingers occurs at late stages of the disease.  Pulmonary function impairment and cor pulmonale can be demonstrated by instrumental methods.  Compensatory emphysema may also be evident.  
Neither the Manual M21-1 nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Dyment v. West, 13 Vet. App. 141, 146 (1999); see also Nolen v. West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

The evidence of record includes a Notification of Personnel Action, dated in November 1969, which shows that the Veteran worked at the Nike Hercules Missile Sites and his position was as an Engineer Missile Equipment Specialist.  Thus, the Board finds it more likely than not that the Veteran was exposed to asbestos during his periods of ACDUTRA.  The Board notes, however, that there is no current diagnosis of asbestosis.  

"Asbestosis is pneumoconiosis due to asbestos particles; pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles."  See McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  The applicable portions of M21-1 MR provide that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  The Board recognizes that in a June 1988 private medical statement, Dr. G.L.D. stated that x-rays taken in June 1988 showed asbestos pleural disease secondary to asbestos exposure.  In this regard, Dr. D. noted that the Veteran had worked for 18 years at Hawaiian Electric and was exposed to asbestos during his employment.  Therefore, Dr. D. was linking the Veteran's asbestos pleural disease to his post-service asbestos exposure and not to his in-service asbestos exposure.  Nevertheless, the evidence of record reflects that after June 1988, the Veteran had periodic chest x-rays taken.  In x-ray reports dated in February 2002, it was specifically noted that there were no radiographic findings suggestive of asbestosis.  In addition, x-ray reports dated in October 2004 also showed no radiographic findings to suggest asbestosis.  Moreover, although Dr. D. reported in a September 2007 private medical statement that he saw the Veteran on an annual basis for his asbestos exposure, the examiner from the November 2011 VA examination stated that pleural asbestosis was not noted in the last evaluation by Dr. D. dated in November 2011.  Accordingly, there is no current radiographic evidence showing asbestosis, and there is also no competent medical evidence of record showing a current diagnosis of asbestosis.  As previously stated, direct service connection requires a finding that there is a current disability that has a relationship to injury or disease during service.  Rabideau, 2 Vet. App. at 141, 143.       

The Board recognizes that in the May 2010 lay statement, Mr. S.D. stated that the Veteran developed asbestosis from working at the Nike Hercules Missile Site.  However, as a layperson, lacking in medical training and expertise, he is not qualified to provide a competent opinion on a matter as complex as to the presence of asbestosis, which must be confirmed by radiographic evidence.  Therefore, his opinion that the Veteran currently has asbestosis has no probative value.

The Veteran's November 1959 separation examination report is negative for any complaints or findings of a lung disability, to include COPD or restrictive lung disease.  At that time, a chest x-ray was reported to be negative and the Veteran's lungs and chest were clinically evaluated as "normal."  

With the exception of the Veteran's asbestos pleural disease, diagnosed in June 1988, the first evidence of record of a diagnosis of a lung disability is in July 2003, over 33 years after the Veteran's discharge.  Private x-ray reports dated in July 2003 show COPD.  With respect to negative evidence, the Court has held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be decisive.  See Maxson v. West, supra.

The Board recognizes that the Veteran has a current diagnosis of COPD.  He also has a current diagnosis of restrictive lung disease, diagnosed in December 2006.  However, there is no competent medical evidence of record of a nexus between the Veteran's currently diagnosed COPD and restrictive lung disease and his periods of ACDUTRA.  In regard to the Veteran's COPD, the Board observes that the only competent medical opinion that addresses the contended causal relationship, the VA clinician who examined the Veteran in November 2011, weighs against the claim.  In the November 2011 VA examination report, the examiner opined that the Veteran's currently diagnosed COPD was not related to his periods of ACDUTRA.  The examiner noted that COPD was not caused by asbestos.  This opinion opposes, rather than supports, the claim. 

With respect to the Veteran's restrictive lung disease, the Board notes that in private medical records, dated in December 2006, it was noted that spirometry showed persistent severe restrictive lung disease.  However, the restrictive lung disease was linked to the Veteran's obesity and Guillain-Barre syndrome and not to any period of ACDUTRA or in-service asbestos exposure.  In addition, in the November 2011 VA examination report, the examiner opined that the Veteran's currently diagnosed restrictive lung disease was not related to his periods of ACDUTRA.  He stated that the Veteran's restrictive lung disease was of unknown etiology and was possibly related to his Guillain-Barre syndrome.  This evidence opposes, rather than supports, the claim. 

The Board acknowledges the Veteran's belief that his lung disabiities, currently diagnosed as COPD and restrictive lung disease, are due to service, specifically in-service asbestos exposure.  However, the Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, supra. As previously stated, in footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any lung disability to in-service asbestos exposure, the Board finds that the etiology of the Veteran's COPD and restrictive lung disease is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.

The Veteran is certainly competent to testify as to symptoms such as difficulty breathing, coughing, or shortness of breath, which are non-medical in nature; however, he is not competent to render a medical diagnosis or etiology.  See Woehlaert v. Nicholson, supra.  No medical evidence of record relates the Veteran's currently diagnosed lung disabilities to service.  Rather, the medical evidence of record shows no relation between the Veteran's in-service asbestos exposure and his current lung disabilities.  In addition, the Veteran has not alleged continuation of symptomatology from service.  Rather, he has reported that he did not experience coughing and shortness of breath until approximately 1989, which was 20 years after his discharge.  As such, the Veteran did not experience symptoms of a chronic lung disability during service or continuous symptoms of a lung disability since separation from service.  

In view of the foregoing, the Board concludes that there is a preponderance of evidence against the Veteran's claim for service connection for a lung disability, to include COPD and restrictive lung disease, secondary to asbestos exposure.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for Guillain-Barre syndrome is denied.  

Entitlement to service connection for a lung disability, to include COPD and restrictive lung disease, secondary to asbestos exposure is denied.  


REMAND

In this case, the Veteran contends that he was exposed to ionizing radiation while he was working at the Nike Hercules Missile Sites in Hawaii.  He maintains that due to his in-service radiation exposure, he later developed cancer, specifically CML.  

A Notification of Personnel Action confirms that while the Veteran was with the Hawaii Army National Guard, he worked at the Nike Hercules Missile Sites as an Engineer Missile Equipment Specialist.  

Service connection for a condition claimed to be attributable to ionizing radiation exposure during service may be established in one of three ways: (a) presumptively service connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for radiation-exposed Veterans, (b) directly service connected after specified development procedures are conducted under the special framework of 38 C.F.R. § 3.311 if the claimed condition is a "radiogenic disease," or (c) directly service connected by showing that the disease was incurred during or aggravated by service.

In this case, the evidence of record contains medical opinions which link the Veteran's CML to exposure to radiation.  In the November 2011 VA examination report, the examiner opined that it was at least as likely as not (50 percent or greater probability), that the Veteran's CML was incurred in or caused by his period of service.  Specifically, the examiner noted that the Veteran's CML was more likely than not a result of in-service exposure to radiation from nuclear warheads.  In addition, in a June 2009 private medical statement from Dr. G.L.D., Dr. D. opined that the Veteran's CML was caused by his in-service radiation exposure from working at the Nike Hercules Missile Site.  Moreover, in June 2009 and September 2010 private medical statements from Dr. J.S.F., he linked the Veteran's CML to his in-service radiation exposure from working at the Nike Hercules Missile Site.  Regrettably, however, these medical opinions rely upon thus unconfirmed exposure to radiation.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Additional development is necessary to confirm such exposure.

A claimant is entitled to special development under 38 C.F.R. § 3.311 if the Veteran has a radiogenic disease as listed under 38 C.F.R. § 3.311(b)(2), and the disease manifested during certain specified periods as defined under 38 C.F.R. § 3.311(b)(5)(2011).  CML is amongst the radiogenic diseases enumerated in 38 C.F.R. § 3.311(b)(2).

As the Veteran did not claim exposure due to atmospheric nuclear weapons test participation nor Hiroshima and Nagasaki occupation, his development falls under 38 C.F.R. § 3.311(a)(2)(iii) for other exposure claims.  Under such development, a request must be made for any available records concerning the Veteran's exposure to radiation.  All records are then to be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO must prepare a summary of the claimed circumstances of the Veteran's exposure to ionizing radiation during service and then forward the claims file, with specific attention to the May 2010 Radiation Risk Information Sheet that was filled out by the Veteran, the Veteran's personnel records showing periods of ACDUTRA, and the Notification of Personnel Action which shows that the Veteran worked at the Nike Hercules Missile Sites as an Engineer Missile Equipment Specialist, to the Under Secretary for Health for preparation of an estimate of the Veteran's exposure to ionizing radiation in service.     

2.  Then, if it is established that the Veteran was exposed to ionizing radiation while in service, refer the Veteran's claim to the Under Secretary for Benefits for an opinion as to whether sound medical and scientific evidence supports the conclusion that it is at least as likely as not that the Veteran's CML resulted from exposure to radiation in service.  The Under Secretary for Benefits should follow any actions prescribed by 38 C.F.R. § 3.311.

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


